[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-13655                    APRIL 25, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                      D. C. Docket No. 00-00068-CR-1-1

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

JOHN D. BROOKINS,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                (April 25, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Richard A. Ingram, Jr., appointed counsel for John D. Brookins in this
appeal of a revocation of probation and sentence of 60 months’ imprisonment, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the revocation of Brookins’s probation

and his sentence are AFFIRMED.




                                          2